Name: Council Regulation (EEC) No 1518/76 of 24 June 1976 concluding the Agreement in the form of an Exchange of Letters relating to Article 21 of the cooperation Agreement and Article 14 of the interim Agreement between the European Economic Community and the People's Democratic Republic of Algeria and concerning the import into the Community of bran and sharps originating in Algeria
 Type: Regulation
 Subject Matter: trade;  foodstuff;  European construction;  EU finance;  taxation;  Africa
 Date Published: nan

 Avis juridique important|31976R1518Council Regulation (EEC) No 1518/76 of 24 June 1976 concluding the Agreement in the form of an Exchange of Letters relating to Article 21 of the cooperation Agreement and Article 14 of the interim Agreement between the European Economic Community and the People's Democratic Republic of Algeria and concerning the import into the Community of bran and sharps originating in Algeria Official Journal L 169 , 28/06/1976 P. 0037 - 0037 Finnish special edition: Chapter 11 Volume 3 P. 0019 Greek special edition: Chapter 11 Volume 8 P. 0104 Swedish special edition: Chapter 11 Volume 3 P. 0019 Spanish special edition: Chapter 03 Volume 10 P. 0165 Portuguese special edition Chapter 03 Volume 10 P. 0165 COUNCIL REGULATION (EEC) No 1518/76 of 24 June 1976 concluding the Agreement in the form of an exchange of letters relating to Article 21 of the Cooperation Agreement and Article 14 of the Interim Agreement between the European Economic Community and the People's Democratic Republic of Algeria and concerning the import into the Community of bran and sharps originating in Algeria THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission, Whereas the Cooperation Agreement between the European Economic Community and the People's Democratic Republic of Algeria was signed on 26 April 1976; Whereas the Interim Agreement (1) on the advance implementation of the trade provisions of the Cooperation Agreement signed on the same day enters into force on 1 July 1976; Whereas the Agreement in the form of an exchange of letters relating to Article 21 of the Cooperation Agreement and Article 14 of the Interim Agreement between the European Economic Community and the People's Democratic Republic of Algeria and concerning the import into the Community of bran and sharps originating in Algeria should be concluded, HAS ADOPTED THIS REGULATION: Article 1 The Agreement in the form of an exchange of letters relating to Article 21 of the Cooperation Agreement and Article 14 of the Interim Agreement between the European Economic Community and the People's Democratic Republic of Algeria and concerning the import into the Community of bran and sharps originating in Algeria is hereby concluded on behalf of the Community. The text of the Agreement is annexed to this Regulation. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement for the purpose of binding the Community (2). Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 June 1976. For the Council The President G. THORN (1)OJ No L 141, 28.5.1976, p. 2. (2)The date of signature of the Agreement will be published in the Official Journal of the European Communities.